Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
Claim(s) 10 and 13 are cancelled.  Claim(s) 1-9, 11, 12, and 14-21 are pending.  

Priority
In the Office action dated 8/21/20 the instant application was incorrectly afforded foreign priority.  The instant Application DOES NOT have foreign priority.

Conclusion
Claim(s) 10 and 13 are cancelled.  Claim(s) 1-9, 11, 12, and 14-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627